DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on December 14, 2020.

Claims 1-10 and 26-30 were withdrawn and should be cancelled. Claims 11-23 were amended, and no new claim was added. Therefore, claims 11-25 are present for examination. 

In light of amendments, the claim rejection under 35 U.S.C. §112(b) has been withdrawn. 

Applicant’s arguments, with respect to the rejection(s) of amended claims 11-23 have been considered but are moot in view of the new ground of rejection necessitated by the addition of limitations


Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating    obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. in US Publication No. 2017/0041880 A1, hereinafter referred to as Ouchi, in view of Liu et al. in US Publication No. 2016/0316466 A1, hereinafter referred to as Liu, and further in view of Awad et al. in US Publication No. 2015/0208387 A1, hereinafter referred to as Awad.

Regarding claim 11, Ouchi discloses a method for wireless communication at a base station (method of transmitting downlink control information {DCI} at base station, para.63, 67), comprising:
configuring at least one bit of a field in a downlink control message  to indicate an activated or deactivated state for a secondary cell associated with a (setting one bit in DCI included in PDCCH, e.g., in downlink control message, to represent activated/ deactivated
 state of a secondary cell, [para.148, lines 1-3, para. 593-594] wherein “0” indicates deactivated state and “1” – activated state, [para.198], wherein the secondary cell is associated with a group of secondary cells [para.37]), and to indicate a bandwidth part for the base station (and to determine subframes and frequencies to which PUSCH are assigned, para.135 or para.597); and 
          transmitting the downlink control message to a user equipment (UE) based at least in part on the configuring (and transmitting DCI to terminal device, e.g. UE, para.593-594).
	Ouchi does not disclose performing a selection for an activated deactivated state for a secondary cell; which is known in the art and commonly applied in communications field for data communications, as suggested in Liu’s disclosure as below.
           Liu, from the same field of endeavor, teaches performing a  selection for an activated or deactivated state for a secondary cell (determining  which secondary cell needs to be activated [para.5] or determining one or more secondary cells and specifically sending configuration information of one or more determined secondary cells according to position information or channel information, so as to determine a secondary cell that is near an actual physical position of user terminal {UT} and whose channel quality is relatively good [para.270]).
   	Also, Liu teaches the configuration information includes configuration information of an uplink control channel of the secondary cell, and the configuration information of the uplink control channel of the secondary cell is used by the user equipment to send a Media Access control element {MAC CE} on corresponding uplink control channel to activate the secondary cell (para.8).
	Therefore, it would be desirable to select a secondary cell to be activated/ deactivated; thus ensuring uplink communications from the UE via an appropriately activated secondary cell that can handle traffic.
	Ouchi in view of Liu do not specifically teach performing a selection of BWP for the base station; which is known in the art and commonly applied in communications field for data communications, as suggested in Awad’s disclosure as below.
           Awad, from the same field of endeavor, teaches performing a selection of BWP for the base station (selecting one out of K partitions of system bandwidth where each bandwidth part contains contiguous resource blocks, wherein selecting is indicated by field bits in DCI message, para.118-119).
	Also, Awad teaches in order that a mobile telephone can transmit and receive data over the air interface, the mobile telephone needs to be allocated physical resource blocks by a base station, and the mobile telephone must be notified of its resource assignments by means of control signaling - Physical Downlink Control Channel (PDCCH) (para.66).
Therefore, it would have been appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to implement the Awad – into the method of activating/ deactivating secondary cells – of Ouchi, and wherein activating/ deactivating secondary cells is based on a selection process of Liu; thus enhancing data throughput by also transmitting uplink data to secondary cells by means of adapting an efficient allocation of resources based on the selection of bandwidth parts or partitions of available bandwidth associated with states (activated/ deactivated) of secondary cells,  while reducing power consumption of UEs -- which results from not monitoring secondary cells being or becoming deactivated.

Regarding claim 14, Ouchi in view of Lu and Awad further disclose 
configuring a medium access control-control element to indicate the group of secondary cells based at least in part on the downlink control message (sending MAC CE according to configuration information, e.g., downlink control message, see para.243 in Ouchi).


Regarding claim 15, Ouchi in view of Lu and Awad further disclose the downlink control message of a primary cell associated with the base station carries bandwidth part activation control information for the group of secondary cells (indicating by field bits in DCI message one out of K partitions of system bandwidth where each bandwidth part contains contiguous resource blocks, see para.118-119 in Awad). 
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Liu and Awad, as applied to claim 11 above, and further in view of Yiu et al. in U.S. Publication No. 2019/0044689 A1, hereinafter referred to as Yiu, which claims the benefit of U.S. Provisional Application No. 62/564,787 filed on Sep. 28, 2017, hereinafter referred to as Prov’87, and Chou et al. in U.S. Publication No. 2018/0183551 A1, hereinafter referred to as Chou, which claims the benefit of U.S. Provisional Application No. 62/439,434, filed Dec. 27, 2016, hereinafter referred to as Prov’34.

	Regarding claim 12, Ouchi in view of Lu and Awad do not further disclose configuring a primary cell associated with the base station to switch to a default bandwidth part; which is known in the art and commonly applied in communications field for data communications, as suggested in Yiu’s disclosure as below.
Yiu, from the same field of endeavor, teaches BWPs are transitioned to                                                                   a default BWP (para.139-143).
Also, Yiu teaches the switching is timer-based (para.106 in Yiu or pg.3 or figure in pg.6 in Prov’87).

	Ouchi in view of Lu, Awad, and Yiu do not disclose the switching is based at least in part of an expiration of a timer, wherein the default bandwidth part is configured to be a non-zero bandwidth part; which is known in the art and commonly applied in communications field for data communications, as suggested in Chou’s disclosure as below.
Chou, from the same field of endeavor, teaches using bwp-Inactivity-Timer for primary cell (para.186 or pg.4 in Prov’87), and BWP indicates resource blocks designated for UL and DL communications, e.g., non-zero BWP (para.23 or pg.11).  
Also, Chou teaches configured a primary cell, of which radio communications operations and resources are controlled and managed by the base station (para.43, 45 in Chou or para.28, 54 in Prov’34);
Therefore, it would be desirable to one of ordinary skill in the art to implement the feature of switching to a default BWP configured to be a non-zero BWP, based at least on expiration of a timer – of Yiu and Chou – into a method for wireless communications involving the configuration to a primary cell, of which radio communications operations and resources are controlled and managed by the base station; thus facilitating transmission and .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Liu and Awad, as applied to claim 11 above, and further in view of Yiu.

Regarding claim 13, Ouchi in view of Lu and Awad further disclose:
 configuring the group of secondary cells to switch from a fully activated
state to a partially activated state based at least in part on an expiration of a timer (deactivating secondary cells associated with secondary cell group, if deactivation timer expires, e.g., switching from fully activated state to partially activated state, see para.164 and 37 in Ouchi).
		Ouchi also discloses when the secondary cell is deactivated, the uplink data transmission in secondary cell is not performed, or PDCCH for secondary cell is not monitored (para.179).
Ouchi in view of Lu and Awad do not disclose wherein the partially activated state is associated with a default bandwidth part comprising a zero bandwidth part, which is known in the art and commonly applied in communications field for data communications, as suggested in Yiu’s disclosure as below.
Yiu, from the same field of endeavor, teaches the partially activated state is associated with a default BWP comprising a zero-BWP (transitioning to initial BWP, e.g., default BWP, when there is no connection and data, para.139 and 145). 
Therefore, it would be desirable to one of ordinary skill in the art to implement the feature of switching to a default BWP comprising a zero-BWP  when a subset of or all secondary cells of a group of secondary cells are transitioned from a fully activated state to a partially activated state, based at least in part on an expiration of a timer, and wherein when the secondary cell is deactivated, the uplink data transmission in secondary cell is  not performed, or PDCCH for secondary cell is not monitored; thus facilitating the transmission and reception operations between the cell and respective UEs in the cell after performing BWP switching operations while saving resources and reducing delay in processing.


Claims 16, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi.

Regarding claim 16, Ouchi discloses: 
configuring a bitmap in a downlink control message (collecting a bit map in PDCCH accompanying by DCI, para.198 and par.593), indicating a state associated with each secondary cell (bit 0 indicates deactivated state, and 1 indicates activated state of secondary cell [para.593 and para.198, lines 3-12]; and
transmitting the downlink control message to a user equipment (UE) (and transmitting DCI to terminal device, e.g. UE, para.593-594).
Ouchi does not specifically state the bitmap indicates a state associated with each secondary cell of a group of secondary cells.
However, Ouchi also discloses DCI format carries n bits indicating the activated/deactivated state of each of the plurality of cells (para.596) or one bit indicating the activated/deactivated state of each of the plurality of cells – small, secondary cells (para.594), and informing activated/deactivated states of the plurality of secondary cells of the cell group (para.603).
Therefore, it would be understood that DCI is structured in the form of a bitmap, of which the first bit corresponds to the first SCell 1, the second bit -- to SCell 2, and each bit -- set to 1 denotes activation of each corresponding SCell of the group of secondary cells and set to 0 denotes deactivation. 
The benefit is to effectively reduce signaling overhead – which results from using a downlink control information in a bitmap manner – in a process of determining which SCell is activated/ deactivated.


Regarding claim 18, Ouchi further discloses:  
transmitting the state associated with each secondary cell of the group of secondary cells using higher layer signaling (performing configuration related to cell state information through RRC signaling used in higher layer signaling [see para.778 and 92, lines 13-15 in Ouchi] wherein cell state is determined for each secondary cell of secondary cell group [see para.594 in Ouchi]), wherein the higher layer signaling comprises radio resource control signaling or medium access control-control element signaling during a secondary cell configuration procedure (wherein higher layer signaling comprises RRC signaling or MAC CE, see para. 92, lines 13-15 in Ouchi).


Regarding claim 24, Ouchi further discloses:
configuring at least one bit of the bitmap to indicate a selection of a primary cell or a state of the group of secondary cells (configuring n bits to indicate activated/ deactivated states of serving cell, e.g., primary cell, or small cell and secondary cells, see para.597 in Ouchi).

Claims 17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi, as applied to claim 16, and further in view of Chou.

Regarding claim 17, Ouchi further discloses: 
identifying a number of bits associated with the bitmap (identifying 15 bits, see para.594 in Ouchi), and 
(configuring {remaining} bits for downlink/ uplink grant for cell in activated/ deactivated states, see para.600-601 in Ouchi).
Ouchi does not disclose configuring at least one bit of the bitmap to indicate a target bandwidth part identifier based at least in part on the number of bits; which is known in the art and commonly applied in communications field for data communications, as suggested in Chou’s disclosure as below.
Chou, from the same field of endeavor, teaches configuring at least one bit of the bitmap to indicate a target bandwidth part identifier based at least in part on the number of bits (configuring bandwidth part indicator field {BIF} with 2 bits to indicate which BWP is to be deactivated, para.126).
Therefore, it would have been appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to transmit a DCI, which indicates a target bandwidth identifier; thus facilitating data transmissions by informing resources or bandwidth part used for such transmission to activated secondary cells.

Regarding claim 19, Ouchi further discloses: 
transmitting a medium access control-control element instructing the
(transmitting MAC CE indicating activation of secondary cell to terminal device, see para.170 in Ouchi).
	Ouchi does not disclose determining an allocation of resources for the UE to communicate with the at least one secondary cell; and transmitting an indication of an active bandwidth part used for the allocation of resources in the downlink control message based at least in part on the determining; which are known in the art and commonly applied in communications field for data communications, as suggested in Chou’s disclosure as below.
Chou, from the same field of endeavor, teaches:
determining an allocation of resources for the UE to communicate with the at least one secondary cell (determining, for SCell, resource blocks included in BWPs configurations described in RAN profiles being transmitted via MAC CE to UE, see  para.100, 102, 116, 47  in Chou or para.57-58 in Prov’34); and
transmitting an indication of an active bandwidth part used for the allocation of resources in the downlink control message based at least in part on the determining (sending BWP index corresponding to configured BWP, see para.48 in Chou, or providing RAN slicing index, e.g., active BWP indication, of SCell, see para.57 in Prov’34).
 used for the determined allocation of resources in the downlink control message; thus ensuring  communications from UE to a secondary cell over determined bandwidth parts. 

Regarding claim 21, Ouchi in view of Chou further disclose:
configuring the at least one secondary cell to be in a partially activated state based at least in part on the transmitted medium access control-control element and the active bandwidth part being a zero bandwidth part  (configuring secondary cell to be deactivated based on supported activation/ deactivation mechanism, see para.157 in Ouchi); and
configuring the at least one secondary cell to switch from the partially activated state to a fully activated state based at least in part on the downlink control message transmitted on a primary cell without a grant, or at least one bit of the bitmap, or both(when secondary cell is deactivated, e.g., in partially activated state, and when secondary cell is activated, e.g., fully activated, based on BWP switching using DCI, [see para.109, lines 1-3 in Chou] transmitted on cell with grant free, see para.159 in Chou, or without requiring additional PHY configuration information, see para.49 in Prov’34), or at least one bit of the bitmap, or both (or based on a bit set to  “1” indicating  activation of associated secondary cell, see para.159 in Ouchi).


Regarding claim 22, Ouchi in view of Chou further disclose configuring the at least one secondary cell to be in a full deactivated state based at least in part on the transmitted medium access control-control element (indicating secondary cell to be in {fully} activated state based on MAC CE, see para.159 in Ouchi).


Regarding claim 23, Ouchi in view of Chou further disclose 
configuring a medium access control-control element to indicate the
group of secondary cells based at least in part on the downlink control message (sending MAC CE according to configuration information, e.g., downlink control message, [ see para.243 in Ouchi] or using DCI and MAC CE [see para.333 in Ouchi] wherein MAC CE notifies information of activation/ deactivation of secondary cell as a bitmap [see para.161 in Chou] and DCI format associated with scheduling grant [see para.201, lines 1-4 in Ouchi]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Chou, as applied to claim 19 above, and further in view of Yiu.

Regarding claim 20, Ouchi in view of Chou further disclose:
configuring the at least one secondary cell to be in a full activated state based at least in part on the transmitted medium access control-control element (indicating secondary cell to be in {fully} activated state based on MAC CE, see para.159 in Ouchi) and transmitting an indication of an active BWP used for the allocation of resources (sending configured BWP, see para.48 in Chou).
Ouchi in view of Chou do not disclose the active BWP being a non-zero BWP, which is known in the art and commonly applied in communications field for data communications, as suggested in  Yiu’s disclosure as below.
Yiu, from the same field of endeavor, teaches configuring the active BWP being a non-zero BWP (BWP indicates resource blocks designated for UL and DL communications, e.g., non-zero BWP, para.23 in Chou or pg.11 in Prov’87); which would be obvious that when configuring a cell to be activated, one should also configure a BWP being active with available resource blocks; thus allowing communications between two involved entities.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi, as applied to claim 16 above, and further in view of Yiu.

Regarding claim 25, Ouchi further discloses:
configuring at least one bit of the bitmap based on the activation/ deactivation state associated with each secondary cell (configuring one bit of bitmap as “0” to indicate deactivation of associated secondary cell, [see para.159 in Ouchi].
Ouchi does not disclose the secondary cell in deactivated state is configured with a zero allocation and the bit is configured based at least in part on the zero allocation, which are known in the art and commonly applied in communications field for data communications, as suggested in Yiu’s disclosure as below.
Yiu, from the same field of endeavor, teaches the deactivated second cell is configured with a default BWP comprising a zero-BWP (transitioning to initial BWP, e.g., default BWP, when there is no connection and data [para.139 and 145], e.g., hence, no resources are allocated for cell BWP -- zero-BWP).
Therefore, it would be desirable to one of ordinary skill in the art to configure a deactivated with zero resource allocation, and wherein the deactivation state is set by a bit in the bitmap; hence the bit can be configured based at least in part on the zero allocation – for the benefit of accurately and quickly reflecting the state of one cell; thus increasing data 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Kim, Kwon, Oh, Tanaka, and Xu are all
cited to show that instructing a user equipment (UE) to transition a state of a
secondary cell, determining an allocation of resources for the UE to communicate with the secondary cell; and indicating an active bandwidth part (BWP) used for the allocation of resources – would efficiently manage data transmissions by adapting a dynamic bandwidth part configuration, while reducing the power consumption of UEs, -- similar to the claimed invention.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465